USCA4 Appeal: 21-4440      Doc: 28         Filed: 08/25/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4440


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ZACHRE CHASEN ABERCROMBIE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:20-cr-00509-WO-1)


        Submitted: July 1, 2022                                       Decided: August 25, 2022


        Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: W. Rob Heroy, GOODMAN, CARR, LAUGHRUN, LEVINE & GREENE
        PLLC, Charlotte, North Carolina, for Appellant. Sandra J. Hairston, United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4440      Doc: 28         Filed: 08/25/2022      Pg: 2 of 4




        PER CURIAM:

               Zachre Chasen Abercrombie pleaded guilty, pursuant to a written plea agreement,

        to conspiracy to distribute 500 grams or more of cocaine hydrochloride, in violation of

        21 U.S.C. §§ 841(b)(1)(B), 846. The district court sentenced Abercrombie to 48 months’

        imprisonment. On appeal, Abercrombie argues that the district court erred in calculating

        his advisory Sentencing Guidelines range by applying a firearm enhancement and by

        failing to grant him a safety valve reduction. We affirm.

               We review “all sentences—whether inside, just outside, or significantly outside the

        Guidelines range—under a deferential abuse-of-discretion standard.” United States v.

        Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (internal quotation marks omitted). First,

        we must determine whether the sentence is procedurally reasonable. United States v.

        Nance, 957 F.3d 204, 212 (4th Cir. 2020). “A sentence based on an improperly calculated

        Guidelines range is procedurally unreasonable.” United States v. Shephard, 892 F.3d 666,

        670 (4th Cir. 2018).     “In assessing whether a district court properly calculated the

        Guidelines range, including its application of any sentencing enhancements, [we] review[]

        the district court’s legal conclusions de novo and its factual findings for clear error.”

        United States v. Pena, 952 F.3d 503, 512 (4th Cir. 2020) (internal quotation marks

        omitted). “Under the clear error standard, we will only reverse if left with the definite and

        firm conviction that a mistake has been committed.” United States v. Savage, 885 F.3d

        212, 225 (4th Cir. 2018) (internal quotation marks omitted).

               The advisory Sentencing Guidelines authorize a two-level increase in a defendant’s

        offense level “[i]f a dangerous weapon (including a firearm) was possessed” in connection

                                                     2
USCA4 Appeal: 21-4440      Doc: 28         Filed: 08/25/2022     Pg: 3 of 4




        with a drug trafficking offense. U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (2018).

        “The enhancement should be applied if the weapon was present, unless it is clearly

        improbable that the weapon was connected with the offense.” Id. cmt. n.11(A). “The

        government bears the initial burden of proving, by a preponderance of the evidence, that

        the weapon was possessed in connection with the relevant illegal drug activity.” United

        States v. Mondragon, 860 F.3d 227, 231 (4th Cir. 2017). “If the government carries its

        burden, the sentencing court presumes that the weapon was possessed in connection with

        the relevant drug activity and applies the enhancement, unless the defendant rebuts the

        presumption by showing that such a connection was clearly improbable.” Id. (internal

        quotation marks omitted).

               Relatedly, a defendant convicted of certain drug offenses can qualify for a two-level

        “safety-valve” reduction to his offense level or be sentenced below the statutory mandatory

        minimum sentence if he meets certain criteria.         USSG §§ 2D1.1(b)(18), 5C1.2(a);

        18 U.S.C. § 3553(f). One of the required criteria is not possessing a firearm or other

        dangerous weapon in connection with the offense. USSG § 5C1.2(a)(2). Although “a

        defendant may be unable to show that any connection between a firearm and an offense is

        clearly improbable” in order to rebut the application of the firearm enhancement, “the same

        defendant might be able to prove by a preponderance of the evidence that the firearm was

        not connected with the offense to satisfy [USSG] § 5C1.2(a)(2).” United States v. Bolton,

        858 F.3d 905, 914 (4th Cir. 2017) (internal quotation marks omitted). Thus, the application

        of the firearm enhancement under USSG § 2D1.1(b)(1) does not automatically foreclose a

        safety valve reduction. Id. However, if a defendant cannot meet the lower burden to

                                                     3
USCA4 Appeal: 21-4440      Doc: 28         Filed: 08/25/2022      Pg: 4 of 4




        establish that he was entitled to the safety valve reduction, he cannot show that the firearm

        enhancement was improperly applied. See United States v. Fincher, 929 F.3d 501, 505

        (7th Cir. 2019).

               Our review of the record leads us to conclude that the district court did not clearly

        err in finding that Abercrombie had not established, under either relevant standard, that the

        firearm found in his vehicle was not connected to the drug trafficking conspiracy. We

        therefore affirm the criminal judgment. * We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        AFFIRMED




               *
                We conclude that Abercrombie’s remaining sealed argument is foreclosed by this
        Court’s precedent.

                                                     4